Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 1 of 14




         EXHIBIT H
                                       Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 2 of 14

                                                  JENAM TECH LLC’S INFRINGEMENT ANALYSIS

                                                         U.S. Patent No. 10,069,945 – Google LLC
                                                                        Claim 104

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of claim 104 of U.S. Patent No. 10,069,945 (hereinafter “the ’945 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
    The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’945 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe claim 104 of the ’945 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’945 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                                      Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 3 of 14

                                                                     CLAIM CHARTS
                                                      BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                               U.S. Patent No. 10,069,945

Claim 104                           Accused Instrumentalities
A computer‐implemented method       Google owns or controls a server computer that performs a method including providing access to the
comprising: providing access to a   server computer that includes: a non‐transitory memory storing instructions and one or more processors
server computer including: a non‐   in communication with the non‐transitory memory. The one or more processors execute the instructions
transitory memory storing           such that a network application (e.g., server software, etc.) operates in accordance with a first protocol
instructions, and one or more       including a transmission control protocol (TCP) that operates above an Internet Protocol (IP) layer and
processors in communication with    below a hypertext transfer protocol (HTTP) application layer. The server computer is configured to
the non‐transitory memory,          operate in accordance with the first protocol to set up a TCP connection with a client computer.
wherein the one or more
processors execute the              See excerpt(s) below, for example (emphasis added, if any):
instructions such that a network
application operates in             Note: Below is a web page of Google (https://www.google.com/).
accordance with a first protocol
including a transmission control
protocol (TCP) that operates
above an Internet Protocol (IP)
layer and below a hypertext
transfer protocol (HTTP)
application layer, the server
computer configured to operate
in accordance with the first
protocol to set up a TCP
connection with a client
computer;



causing first data to be            Google owns or controls the server computer that performs the method including causing first data to be
communicated from the server        communicated from the server computer to the client computer utilizing the TCP connection in
computer to the client computer     accordance with the TCP protocol and a hypertext transfer protocol (HTTP), for being presented to a user
utilizing the TCP connection in     of the client computer.
accordance with the TCP protocol
and a hypertext transfer protocol   See excerpt(s) below, for example (emphasis added, if any):


                                                                             2 of 13
  June 1, 2020
                                       Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 4 of 14

                                                                      CLAIM CHARTS
                                                       BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                U.S. Patent No. 10,069,945

(HTTP), for being presented to a     Note: The aforementioned web page of Google (https://www.google.com/) is configured for causing first
user of the client computer;         data to be communicated from the server computer to the client computer utilizing the TCP connection
                                     in accordance with the TCP protocol and a hypertext transfer protocol (HTTP), for being presented to a
                                     user of the client computer.
causing the server computer to       Google owns or controls the server computer that performs the method including causing the server
permit second data, of the user of   computer to permit second data, of the user of the client computer, to be received at the server
the client computer, to be           computer from the client computer utilizing the TCP connection in accordance with the TCP protocol and
received at the server computer      the hypertext transfer protocol (HTTP).
from the client computer utilizing
the TCP connection in accordance     See excerpt(s) below, for example (emphasis added, if any):
with the TCP protocol and the
hypertext transfer protocol          Note: The aforementioned web page of Google (https://www.google.com/) is configured for causing the
(HTTP); and                          server computer to permit second data, of the user of the client computer, to be received at the server
                                     computer from the client computer utilizing the TCP connection in accordance with the TCP protocol and
                                     the hypertext transfer protocol (HTTP).
providing access to structured       Google owns or controls the server computer that performs the method including providing access to
data that results in the client      structured data (e.g., in HTML pages, etc.) that results in the client computer operating in accordance
computer operating in accordance     with a second protocol (e.g., QUIC protocol, etc.), that is different from the TCP and operates above the
with a second protocol, that is      IP layer and below the hypertext transfer protocol (HTTP) application layer, in order to setup a second
different from the TCP and           protocol connection with another server computer.
operates above the IP layer and
below the hypertext transfer         See excerpt(s) below, for example (emphasis added, if any):
protocol (HTTP) application layer,
in order to setup a second           Note: Below is a web page of Google (https://www.google.com/).
protocol connection with another
server computer, and to:




                                                                             3 of 13
  June 1, 2020
                 Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 5 of 14

                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,069,945




               Note: As set forth below, QUIC is different from TCP.




               “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
               built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

               Note: As set forth below, a QUIC negotiation packet is received by the client node from a server node.
                                                        4 of 13
June 1, 2020
                                        Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 6 of 14

                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,069,945




                                      Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
                                      using the aforementioned handshake.




receive idle information for use in   Google owns or controls the server computer that performs the method including providing access to the
detecting an idle time period         structured data (e.g., in the HTML pages, etc.) that results in the client computer operating in accordance
during which no signal is             with the second protocol (e.g., the QUIC protocol, etc.), in order to: receive idle information for use in
communicated that meets each of       detecting an idle time period (e.g., idle timeout parameter field, etc.) during which no signal is
the following criteria: a)            communicated that meets each of the following criteria: a) communicated in the second protocol
communicated in the second            connection, and b) results in the second protocol connection being at least partially kept alive (e.g., the
protocol connection, and b)           connection remains open, etc.).
                                                                                  5 of 13
  June 1, 2020
                                        Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 7 of 14

                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,069,945

results in the second protocol
connection being at least partially   Note: The idle‐timeout period is found in a QUIC negotiation packet.
kept alive,
                                      See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                      timeout parameter that is detected by a recipient of such packet.




                                                                              6 of 13
  June 1, 2020
               Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 8 of 14

                                         CLAIM CHARTS
                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                   U.S. Patent No. 10,069,945




                                           7 of 13
June 1, 2020
                 Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 9 of 14

                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,069,945




               Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
               connection is shutdown, a timeout attribute of the connection is necessarily modified based on the value
               received in the idle_timeout field of the connection negotiation packet.




                                                       8 of 13
June 1, 2020
                                      Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 10 of 14

                                                                      CLAIM CHARTS
                                                       BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                U.S. Patent No. 10,069,945




generate, based on the idle          Google owns or controls the server computer that performs the method including providing access to the
information, a second protocol       structured data (e.g., in the HTML pages, etc.) that results in the client computer operating in accordance
packet including an idle time        with the second protocol (e.g., the QUIC protocol, etc.), in order to: generate, based on the idle
period parameter field identifying   information, a second protocol packet including an idle time period parameter field (e.g., idle timeout
metadata that is specified in a      parameter field, etc.) identifying metadata (e.g., the value of the idle timeout parameter field, etc.) that
number of seconds or minutes,        is specified in a number of seconds or minutes.
and
                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                     connection is shutdown, a timeout attribute of the connection is necessarily modified based on the value
                                     received in the idle_timeout field of the connection negotiation packet.




                                                                              9 of 13
  June 1, 2020
                                     Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 11 of 14

                                                                     CLAIM CHARTS
                                                      BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                               U.S. Patent No. 10,069,945




send, from the client computer to   Google owns or controls the server computer that performs the method including providing access to the
another server computer and         structured data (e.g., in the HTML pages, etc.) that results in the client computer operating in accordance
during the set up of the second     with the second protocol (e.g., the QUIC protocol, etc.), in order to: send, from the client computer to
protocol connection, the second     another server computer and during the set up of the second protocol connection, the second protocol
protocol packet to provide the      packet to provide the metadata (e.g., the value of the idle timeout parameter field, etc.) to the another
metadata to the another server      server computer, for use by the another server computer in determining a timeout attribute associated
computer, for use by the another    with the second protocol connection.
server computer in determining a
timeout attribute associated with   See excerpt(s) below, for example (emphasis added, if any):
the second protocol connection.
                                    Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                    timeout parameter that is detected by a recipient of such packet.




                                                                            10 of 13
  June 1, 2020
               Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 12 of 14

                                          CLAIM CHARTS
                           BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                    U.S. Patent No. 10,069,945




                                           11 of 13
June 1, 2020
                Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 13 of 14

                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                          U.S. Patent No. 10,069,945




               Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
               connection is shutdown, a timeout attribute of the connection is necessarily modified based on the value
               received in the idle_timeout field of the connection negotiation packet.




                                                      12 of 13
June 1, 2020
                                        Case 6:20-cv-00453 Document 1-8 Filed 06/01/20 Page 14 of 14

                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,069,945




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner. For example,
the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant reference(s), as appropriate. Further, to
the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same.




                                                                              13 of 13
    June 1, 2020
